DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 18 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of independent claim 1 under 35 U.S.C. § 103 over the combination of Bertze (Of Record) in view of Grosberg (Of Record), the examiner respectfully disagrees. More specifically the applicant argues that neither of the cited art discloses nor contemplates “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” (i.e., see Pg. 6 of the remarks). However the examiner respectfully disagrees for the following reasons.

In light of the applicants disclosure (Para [0049]) discloses i.e., “The long term length of the JB reflects a long term level of delay jitter in history audio signals”. 

(Para [0051]) of the applicants disclosure discloses i.e., “The long term length of the JB is conventionally available for each frame. It may be estimated with a long term length estimator 802 (see Fig. 8) by computing a histogram of the past jitter values”. 

(Para [0077]) of the applicants disclosure discloses i.e., “The long length Bj(n) of the jitter buffer for frame n in talkspurt j can be estimated by computing a statistical distribution of history delay jitter values, such as a histogram of the past jitter values” and (Para [0131]) of the applicants disclosure discloses i.e., “the method may further comprise estimating the long term length for each frame by calculating a statistic distribution of history delay jitter values, such as a histogram…of the past jitter values”. 

Therefore the claim limitation in claim 1 of “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” is interpreted by the examiner as estimating the long term length of the jitter buffer for each frame by computing a histogram of the past jitter values in light of the applicants disclosure. 

Bertze discloses in (Para [0073] i.e., “Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate”). Therefore Bertze discloses in (Para [0073]) that a jitter histogram which is updated for each packet transmitted to the wireless terminal 200 is used an input to determine a needed jitter buffer size. Therefore a long term length of the jitter buffer is estimated by computing a histogram of past jitter values as disclosed in (Para [0073]) of Bertze. For the reasons explained, Bertze discloses the claim feature of “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” in claim 1. The “jitter histogram” disclosed in (Para’s [0048] & [0073]) of Bertze is a calculated statistic distribution of history delay jitter values because a histogram represents or is a calculated statistic distribution of data such as history delay jitter values (Bertze, see Para [0048] & [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size).   

In regards to the applicants argument on Pg. 6 of the remarks that the cited art neither discloses nor contemplates the claim feature of “setting the length of the jitter buffer for the first frame of a current talkspurt based on the long term length for the first frame and the number of frames received by the communication device at the same time with the first frame” of claim 1, the examiner respectfully disagrees. As previously explained, Bertze discloses estimating the long term length for the first frame in (Para [0073]) which may include a first frame of a current talkspurt which a VoIP burst communicated from the base station 100 to wireless terminal 200 (Bertze, see Fig. 2 & Para’s [0004-0005] & [0034], & [0048]). In regards to setting the length of the jitter buffer for the first frame based on the long term length of the first frame, Bertze discloses in ([0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level thresholds in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805). Therefore the JBE 403 may apply or set the determined length of the jitter buffer. 

In regards to the claim feature in claim 1 of “and the number of frames received by the communication device at the same time with the first frame”, the applicant argues on Pg. 6 of the remarks, that the cited art also neither discloses nor contemplates the claim feature. However the examiner respectfully disagrees for the following reasons. In light of the applicant disclosure, (Para [0057]) discloses i.e., In the context of the present application, the meaning of the expression “at the same time” includes but is not limited to the exact literal meaning, and shall be construed as “within the same time gap/interval of a predefined granularity”. In the present application, for example, the predefined granularity may be the time gap between two consecutively-sent frames/packets (such time gap may be referred to as frame gap), or network probing rate for checking packet arrivals, or processing time granularity, but is not limited thereto”. (emphasis added). 

Therefore in light of the applicants disclosure in (Para [0057]), the claim feature of  “and the number of frames received by the communication device at the same time with the first frame” may not be limited to the exact literal meaning and shall be construed as “within the same time gap/interval of a predefined granularity”. In the present application, for example, the predefined granularity may be the time gap between two consecutively-sent frames/packets or network probing rate for checking packet arrivals (see Para [0057] of applicants specification). Therefore a number of frames received at the same time may refer to a time gap between the frames or network probing rate for checking packet arrivals. Bertze teaches arrival times of IP data packets at the receiving device is considered when determining the jitter buffer size, (Bertze see Para [0004] i.e., differences of arrival times of IP data packets at the receiving device may be a time gap between frames received at the communication device, [0008] i.e., An adaptive jitter buffer uses measurements of IP data packet arrival times and current jitter buffer status to determine a desired jitter buffer size, [0048], & [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size). Therefore in light of the applicants disclosure, the a number of frames received at the same time could be interpreted as checking packet arrival times and not the exact literal meaning of the expression “at the same time”. As such Bertze discloses the checking packet arrival times for adjusting the jitter buffer length in addition to the long term length estimated for the first frame (Bertze, see Para’s [0004], [0008], [0048], & [0073]). For the reasons explained, Bertze does disclose the claim feature of “and the number of frames received by the communication device at the same time with the first frame”. 

Furthermore, another interpretation of the claim feature of “and the number of frames received by the communication device at the same time with the first frame” may refer to zero number of frames received by the communication device at the same time with the first frame. That is the number of frames received by the communication device at the same time with the first frame may be zero. Therefore Bertze discloses in (Para [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level thresholds in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805). Therefore the current packet which may be a first frame of a current talkspurt in which the length of the jitter buffer is determined or set is based on a number of frames received by the communication device at the same time with the first frame being zero number of frames. 

For the reasons explained, and the explanation with respect to (Para [0057]) of the applicants disclosure, Bertze does disclose the claim feature in claim 1 of “setting the length of the jitter buffer for the first frame of a current talkspurt based on the long term length for the first frame and the number of frames received by the communication device at the same time with the first frame”.

In regards to the applicants arguments on Pg. 6 with respect to Fig. 3 of Bertze, the applicant states that the office action specifically asserts that “Bertze at Fig. 3 i.e., “Jitter Buffer” corresponds to “estimating a long term length of the jitter buffer” and that the office action omits identifying what element in Bertze as corresponding to the recited “long term length” in claim 1. However as previously explained, Bertze discloses estimating a long term length of the jitter buffer” in (Para [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level thresholds in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805). Therefore Para [0073] of Bertze is relied upon for estimating a long term length of the jitter buffer.  

In regards to the applicants arguments regarding (Para’s [0048] & [0073]) of Bertze mentioning “histogram” (i.e., Pg. 7 of the remarks). The applicant states that these passages of Bertze relates to a jitter buffer emulator (JBE 403) at a base station. However (Para [0073] of Bertze discloses i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size). Therefore  the jitter histogram in Para [0073] of Bertze is interpreted as “calculating a statistic distribution of history delay jitter values” in claim 1 and which is used as input for estimating the long term length of the jitter buffer for a packet received at the communication device i.e., wireless terminal UE 200. As previously explained, the “jitter histogram” disclosed in (Para’s [0048] & [0073]) of Bertze is a calculated statistic distribution of history delay jitter values because a histogram represents or is a calculated statistic distribution of data such as history delay jitter values (Bertze, see Para [0048] & [0073] i.e., JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram), which is used as input to determine a needed jitter buffer size). Therefore Para’s ([0048] & [0073]) of Bertze is relied upon for disclosing the claim feature in claim 1 of  “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values”.

Furthermore, regardless of whether the passages of Bertze relates to a jitter buffer emulator (i.e., JBE 403) at a base station, the claim does not state where the jitter buffer is located but rather the claim states the claim steps of “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” and “setting the length of the jitter buffer for the first frame of a current talkspurt based on the long term length for the first frame and the number of frames received by the communication device at the same time with the first frame” which are claim features that may be performed by the (i.e., JBE 403) at the base station in Bertze. The applicant further argues Para [0008] of Bertze and states that no explicit or inherent disclosure for “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” of claim 1. However the examiner respectfully disagrees for the reasons explained above with respect to the claim feature of “estimating a long term length of the jitter buffer for each frame received by a communication device by calculating a statistic distribution of history delay jitter values” which is disclosed in (Para [0073]) of Bertze, regardless of whether a jitter buffer emulator (JBE 403) at a base station performs the estimation. 
In regards to the applicants arguments regarding the teachings of Grosberg (Of Record), the examiner respectfully disagrees because the teachings of Bertze have been shown for disclosing the claim features argued by the applicant in claim 1. 

While Bertze discloses a jitter histogram which is used as input to determine the jitter buffer size or length (see Para’s [0048] & [0073]) which inherently teaches a calculated statistic distribution of history delay jitter values, Bertze does not explicitly disclose the claimed “history delay jitter values”. Therefore the teachings of Grosberg is relied upon teaching that “history delay jitter values” are used for estimating and setting the length of the jitter buffer (Grosberg, see Col. 1 lines 59-67 i.e., previous jitter values for determining the jitter buffers depth, & Col. 2 lines 4-11).  Therefore it would be obvious to one of ordinary skill in the art for the jitter histogram disclosed in Bertze to include history delay jitter values such as the history delay jitter values disclosed in Grosberg because the motivation lies in Grosberg for adjusting the jitter buffer length based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates (Grosberg, see Col. 2 lines 8-11). 

The applicant argues the teachings of Grosberg for “an exponentially averaged value of jitter for each packet over the interval” and computing a “rise” based on such value i.e., (bottom or Pg. 7 of remarks) and argues that computing a rate or rise could not reasonably analogized to a long term length of the jitter buffer. However the teachings of Bertze is relied upon for estimating a long term length of the jitter buffer for each frame received by a communication device (see Fig. 2 i.e., UE 200 & Para’s [0048] & [0073]). 
Therefore the combination of Bertze in view of Grosberg discloses the claim feature in claim1 of the length of the jitter buffer is set “for the first frame of a current talkspurt based on the long term length for the first frame and the number of frames received by the communication device at the same time with the first frame”. for the reasons explained above. As such, the rejection of claim 1 is maintained over the combination of Bertze (Of Record) in view of Grosberg (Of Record) for the reasons explained above. The dependent claims remain rejected over the prior art (Of Record) based at least on their dependence to the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertze et al. US (2014/0226476) in view of Grosberg et al. USP (6,747,999).  

Regarding Claim 1, Bertze discloses a method of controlling a jitter buffer (see Fig. 3 i.e., Jitter Buffer), the method comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame received by a communication device (see Fig. 2 i.e., frames received by wireless terminal (UE) 200 & Para’s [0034], [0047-0048], &  [0073]) by calculating a statistic distribution of history delay jitter values, (see Para [0008], [0014] i.e., jitter buffer fill level is determined, [0033-0035], [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size (i.e., “estimated long term length of the jitter buffer”) and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate).  

and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”), [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate, [0050] i.e., buffer adjustment will set the length of the buffer, [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805 & [0074] i.e., JBE 403 may update or set a buffer fill level).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received by the communication device (see Fig. 2 i.e., wireless terminal (UE) 200) at the same time with the first frame, (see & Para’s [0004], [0008], [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200 (i.e., number of frames received at the same time as first frame is zero), JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805).

While Bertze discloses estimating the long term length of the jitter buffer for each frame received by the communication device based on a jitter histogram which inherently teaches a calculated statistic distribution of history delay jitter values (see Para’s [0048], [0050], & [0073]), Bertze does not explicitly disclose history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses history delay jitter values are used for estimating and setting the long term length of the jitter buffer (see Col. 1 lines 37-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior of specific destinations jitter characteristics i.e., a jitter characteristic memory. These values are used to initialize the jitter buffers depth & Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

Grosberg suggests the jitter buffer length or depth is adjusted based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates (Grosberg, see Col. 2 lines 8-11). 

Therefore it would be obvious to one of ordinary skill in the art for the jitter histogram disclosed in Bertze to include history delay jitter values such as the history delay jitter values disclosed in Grosberg because the motivation lies in Grosberg for adjusting the jitter buffer length based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates.  

Regarding Claim 3, the combination of Bertze in view of Grosberg discloses the method of claim 1, further comprising adjusting the present length of the jitter buffer toward the long term length, (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

Regarding Claim 4,  the combination of Bertze view of Grosberg discloses the method of claim 3, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache)  

Regarding Claim 5, the combination of Bertze view of Grosberg discloses the method of claim 4, wherein a weight of the long term length is greater when the long term length is greater than the present length, (Bertze, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertze, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).
 
Regarding Claim 6, Bertze discloses a system for controlling a jitter buffer (see Fig. 3 i.e., Jitter Buffer), the system comprising: one or more processors (see Fig. 3 & Para’s [0078-0079]); and a non-transitory computer-readable medium storing instructions (see Para’s [0078-0079]) that, upon execution by the one or more processors (see Fig. 3 & Para’s [0078-0079]), cause the one or more processors (see Fig. 3 & Para’s [0078-0079]) to perform operations comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame received by a communication device (see Fig. 2 i.e., frames received by wireless terminal (UE) 200 & Para’s [0034], [0047-0048], &  [0073]) by calculating a statistic distribution of history delay jitter values, (see Para [0008], [0014] i.e., jitter buffer fill level is determined, [0033-0035], [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size (i.e., “estimated long term length of the jitter buffer”) and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate).  
and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”), [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate, [0050] i.e., buffer adjustment will set the length of the buffer, [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805 & [0074] i.e., JBE 403 may update or set a buffer fill level).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received by the communication device (see Fig. 2 i.e., wireless terminal (UE) 200) at the same time with the first frame, (see & Para’s [0004], [0008], [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200 (i.e., number of frames received at the same time as first frame is zero), JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805).

While Bertze discloses estimating the long term length of the jitter buffer for each frame received by the communication device based on a jitter histogram which inherently teaches a calculated statistic distribution of history delay jitter values (see Para’s [0048], [0050], & [0073]), Bertze does not explicitly disclose history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses history delay jitter values are used for estimating and setting the long term length of the jitter buffer (see Col. 1 lines 37-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior of specific destinations jitter characteristics i.e., a jitter characteristic memory. These values are used to initialize the jitter buffers depth & Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

Grosberg suggests the jitter buffer length or depth is adjusted based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates (Grosberg, see Col. 2 lines 8-11). 

Therefore it would be obvious to one of ordinary skill in the art for the jitter histogram disclosed in Bertze to include history delay jitter values such as the history delay jitter values disclosed in Grosberg because the motivation lies in Grosberg for adjusting the jitter buffer length based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates.  

Regarding Claim 8, the combination of Bertze view of Grosberg discloses the system of claim 6, the operations further comprising adjusting the present length of the jitter buffer toward the long term length, (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 
  
Regarding Claim 9, the combination of Bertze view of Grosberg discloses the system of claim 8, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache)   

Regarding Claim 10, the combination of Bertze view of Grosberg discloses the system of claim 9, wherein a weight of the long term length is greater when the long term length is greater than the present length, (Bertze, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertzei, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).
 
Regarding Claim 11, Bertze discloses a non-transitory computer-readable medium storing instructions (see Fig. 3 & Para’s [0078-0079]) that, upon execution by one or more processors (see Fig. 3 & Para’s [0078-0079]), cause the one or more processors to perform operations of controlling a jitter buffer (see Fig. 3 i.e., jitter buffer 303 & Para’s [0078-0079]), the operations comprising: estimating a long term length of the jitter buffer (see Fig. 3 i.e., Jitter Buffer) for each frame received by a communication device (see Fig. 2 i.e., frames received by wireless terminal (UE) 200 & Para’s [0034], [0047-0048], &  [0073]) by calculating a statistic distribution of history delay jitter values, (see Para [0008], [0014] i.e., jitter buffer fill level is determined, [0033-0035], [0048] i.e., When a data packet is successfully received at jitter buffer 303, its arrival time can be used by jitter buffer 303 (and/or network analyzer 301 and/or adaptation control processor 305) to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate)…jitter buffer emulator 403 can use the transmission time for the data packet (when the data packet was transmitted from base station 100) to update the status information of jitter buffer emulation for wireless terminal 200. The status information and/or elements thereof can then be added to a histogram, [0050] i.e., buffer adjustment is estimated based on historic jitter distribution, [0070] i.e., jitter buffer size is updated for a next data packet/frame & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size (i.e., “estimated long term length of the jitter buffer”) and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate).  

and setting the length of the jitter buffer for the first frame of a current talkspurt (see Para’s [0004-0005] i.e., VoIP conversation packets (i.e., “talkspurt”), [0033] i.e., More particularly, operations of jitter buffer 303 (including adjusting a size thereof) may be controlled by network analyzer 301 and/or adaptation control processor 305, [0034] i.e., Jitter buffer 303 unpacks incoming IP data packets from transceiver 209 and stores the received speech packets/frames (i.e., “current talkspurt”), [0048] i.e., When a data packet (i.e., “first frame”) is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate, [0050] i.e., buffer adjustment will set the length of the buffer, [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200, JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805 & [0074] i.e., JBE 403 may update or set a buffer fill level).

based on the long term length for the first frame (see Para’s [0033-0034], [0048], & [0073]) and the number of frames received by the communication device (see Fig. 2 i.e., wireless terminal (UE) 200) at the same time with the first frame, (see & Para’s [0004], [0008], [0048] i.e., When a data packet is successfully received at jitter buffer 303 (of wireless terminal 200), its arrival time can be used by jitter buffer 303 to calculate a maximum buffer size needed to reach a pre-configured target late-loss rate & [0073] i.e., Upon receipt of a packet delivery notification from scheduling processor 407 indicating transmission of a data packet to wireless terminal 200 (i.e., number of frames received at the same time as first frame is zero), JBE 403 may update a fill level of the emulated jitter buffer for wireless terminal 200 at block 801. At block 803, JBE 403 may then determine the delay of the current packet and update an internal jitter measurement (e.g., a jitter histogram) (i.e., calculated statistic distribution of history delay jitter values), which is used as input to determine a needed jitter buffer size and/or new minimum/maximum buffer fill level threshold in order to reach a desired late-loss rate. The JBE 403 may then apply new minimum/maximum buffer fill level thresholds for the emulated jitter buffer for wireless terminal 200 at block 805).

While Bertze discloses estimating the long term length of the jitter buffer for each frame received by the communication device based on a jitter histogram which inherently teaches a calculated statistic distribution of history delay jitter values (see Para’s [0048], [0050], & [0073]), Bertze does not explicitly disclose history delay jitter values for estimating and setting the long term length of the jitter buffer. However the claim feature would be rendered obvious in view of Grosberg et al. USP (6,747,999).  

Grosberg discloses history delay jitter values are used for estimating and setting the long term length of the jitter buffer (see Col. 1 lines 37-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior of specific destinations jitter characteristics i.e., a jitter characteristic memory. These values are used to initialize the jitter buffers depth & Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 

Grosberg suggests the jitter buffer length or depth is adjusted based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates (Grosberg, see Col. 2 lines 8-11). 
Therefore it would be obvious to one of ordinary skill in the art for the jitter histogram disclosed in Bertze to include history delay jitter values such as the history delay jitter values disclosed in Grosberg because the motivation lies in Grosberg for adjusting the jitter buffer length based on the history delay jitter values to create a more accurate depth that is adaptive to varying jitter rates.  

Regarding Claim 13, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 11, the operations further comprising adjusting the present length of the jitter buffer toward the long term length, (Bertze, see Para’s [0033-0034] i.e., adjusting a size of jitter buffer & [0073] i.e., a jitter histogram which is used as input to determine a needed jitter buffer size & Grossberg, see Col. 1 lines 59-67 i.e., The jitter buffer controller maintains a cache of previous jitter values (i.e., statistical distribution of “history delay jitter values”). This cache contains exponentially averaged values that represent long-term behavior (i.e., “statistic distribution”) of specific destinations jitter characteristics i.e., a jitter characteristic memory, Col. 2 lines 25-35 i.e., According to an embodiment of the invention, the depth of a jitter buffer is adjusted based on current jitter and a history of past jitter (i.e., “long term length”) & Col. 3 lines 12-21 i.e., As will be explained in greater detail below, the controller 110, in conjunction with the jitter buffer cache 109, monitors jitter behavior and adjusts jitter buffer depth (i.e., long term length) based on analysis of current and past jitter). 
 
Regarding Claim 14, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 13, wherein adjusting the present length of the jitter buffer toward the long term length comprises calculating a weighted average of the long term length (Grosberg, see Col.1 lines 63-66 i.e., This cache contains exponentially averaged values that represent the long-term behavior of specific destinations jitter characteristics & Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…A “sliding window exponential average” equation is used in updating of both the depth and rise values in the cache) and the present length, (Grosberg, see Col. 6 lines 29-38 i.e., the jitter cache contains exponentially averaged values representing a specific destinations history of depth and rise values…This allows the current rise and depth values to have a predetermined weight when used to update the jitter cache).    

Regarding Claim 15, the combination of Bertze view of Grosberg discloses the non-transitory computer-readable medium of claim 14, wherein a weight of the long term length is greater when the long term length is greater than the present length, (Bertze, see Para [0008] i.e., When increase jitter is detected, for example, jitter buffer size may be increased & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be greater when long term length is greater than the preset length)). 

and is smaller when the long term length is smaller than the present length, (Bertzei, see Para [0008] i.e., When reduced jitter is detected, jitter buffer size may be reduced & Grosberg, see Col. 6 lines 29-38 i.e., weighted average of the long term length is calculated (i.e., weight of long term length will be smaller when long term length is smaller than the preset length)).

Allowable Subject Matter
3.	Claims 2, 7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461